Case 1:99-mc-09999 Document 1945-6 Filed 12/18/19 Page 1 of 1 PageID #: 185358



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KARAMELION LLC,
                                                   CASE NO. ______________
                       Plaintiff,
    v.                                             JURY TRIAL DEMANDED

EZLO INNOVATION, LLC,                              PATENT CASE

                       Defendant.

                   PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Karamelion LLC states that it does not have a

parent corporation and that there is no publicly held corporation owning ten percent or more of

its stock.


December 18, 2019                              STAMOULIS & WEINBLATT LLC

OF COUNSEL:                                     /s/ Stamatios Stamoulis
                                               Stamatios Stamoulis (#4606)
                                               800 N. West Street, Third Floor
David R. Bennett                               Wilmington, DE 19809
Direction IP Law                               (302) 999-1540
P.O. Box 14184                                 stamoulis@swdelaw.com
Chicago, IL 60614-0184
(312) 291-1667                                 ATTORNEYS FOR PLAINTIFF
dbennett@directionip.com                       KARAMELION LLC




                                               1
